Case: 20-10052     Document: 00515747919         Page: 1     Date Filed: 02/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 18, 2021
                                  No. 20-10052
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Wright; Rickey Cherry,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:15-CR-191-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          A jury convicted Michael Wright of three counts of interference with
   commerce by robbery and aiding and abetting, 18 U.S.C. §§ 1951(a) & 2; two
   counts of using, carrying, and brandishing a firearm during and in relation to
   a crime of violence (COV) and aiding and abetting, 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10052        Document: 00515747919        Page: 2    Date Filed: 02/18/2021




                                    No. 20-10052


   §§ 924(c)(1)(A)(ii), (C)(i) & 2; one count of using or carrying, or aiding and
   abetting another in using or carrying, a firearm during and in relation to a
   COV, §§ 924(c)(1)(A)(i), (C)(i) & 2; and one count of possessing a firearm
   after a felony conviction, 18 U.S.C. §§ 922(g)(1) & 924(a)(2). The same jury
   convicted Rickey Cherry of two counts of interference with commerce by
   robbery and aiding and abetting, §§ 1951(a) & 2, and two counts of using,
   carrying, and brandishing a firearm during and in relation to a COV and
   aiding and abetting, §§ 924(c)(1)(A)(ii), (C)(i) & 2. The district court
   sentenced Wright to a cumulative prison term of 438 months and Cherry to
   a cumulative prison term of 308 months. Additionally, the district court
   sentenced each to a cumulative supervised release term of three years.
          On appeal, Wright posits one issue in two parts, centered on the
   invocation of the Fifth Amendment testimonial privilege by counsel for
   Kameron Robinson, one of Wright’s codefendants and a potential witness.
   First, Wright asserts that the district court erred by allowing counsel for
   Robinson to invoke the privilege on Robinson’s behalf; second, he contends
   that the court erred by allowing a blanket invocation instead of conducting a
   particularized inquiry of Robinson himself. Because Wright did not object
   when the district court said that it would allow Robinson’s counsel to invoke
   the privilege and did not request a particularized inquiry, we review both
   issues for plain error. See United States v. Rodriguez, 602 F.3d 346, 350–51
   (5th Cir. 2010); see also United States v. Fernandez-Cusco, 447 F.3d 382, 384
   (5th Cir. 2006).
          Under the plain error standard, Wright must show (1) a forfeited error
   (2) that is clear or obvious, i.e., not “subject to reasonable dispute,” and (3)
   that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he meets those burdens, then we have “the discretion to remedy
   the error”—discretion that will not be exercised if the error has no serious
   effect on “the fairness, integrity or public reputation of judicial



                                          2
Case: 20-10052      Document: 00515747919           Page: 3     Date Filed: 02/18/2021




                                     No. 20-10052


   proceedings.” Id. (emphasis in original); see United States v. Escalante-Reyes,
   689 F.3d 415, 425 (5th Cir. 2012) (en banc).
          We reject Wright’s first argument, that it was a clear or obvious error
   for the district court to allow counsel to invoke the Fifth Amendment
   privilege for Robinson. Wright points us to no precedent holding that
   counsel may not advise the district court that his client invokes the privilege.
   Furthermore, his reliance on United States v. Colyer, 571 F.2d 941, 945 (5th
   Cir. 1978) is misplaced. We will not extend precedent on plain error review.
   See United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010). At best, Wright
   may be able to show that the question is subject to reasonable debate. But
   that is not enough. See Puckett, 556 U.S. at 135; see also United States v. Ellis,
   564 F.3d 370, 377–78 (5th Cir. 2009).
          Wright’s second argument likewise fails. Wright contends the district
   court erred by failing to make a particularized inquiry into the scope of
   Robinson’s invocation of the Fifth Amendment.              See United States v.
   Goodwin, 625 F.2d 693, 701 (5th Cir. 1980); United States v. Gomez-Rojas, 507
   F.2d 1213, 1220 (5th Cir. 1975). Wright asserts that instead of probing
   Robinson’s invocation of his Fifth Amendment privilege, the district court
   impermissibly allowed Robinson’s counsel to make a blanket assertion of the
   privilege. See United States v. Mares, 402 F.3d 511, 514–15 (5th Cir. 2005).
          After a Fifth Amendment privilege is asserted, the district court
   should inquire “into the legitimacy and scope of the . . . assertion.” Goodwin,
   625 F.2d at 701. Typically, “[a] blanket refusal to testify is unacceptable.”
   United States v. Melchor Moreno, 536 F.2d 1042, 1049 (5th Cir. 1976). But we
   have upheld a district court’s acceptance of an invocation without further
   questioning when the district court was “presented with sufficient evidence
   with which to understand the likely implications of [the witness’s] testimony
   and, thus, the scope of his privilege.” Mares, 402 F.3d at 515.




                                           3
Case: 20-10052      Document: 00515747919          Page: 4    Date Filed: 02/18/2021




                                    No. 20-10052


          Here, we cannot conclude that it is obvious that the district court
   lacked “sufficient evidence with which to understand the likely implications
   of [Robinson’s] testimony and, thus, the scope of his privilege.” Id. Before
   his counsel invoked the Fifth Amendment privilege, Robinson had written
   two letters to Wright’s counsel stating that Wright was not involved in one
   of the charged robberies, giving rise to Wright’s desire to call Robinson as a
   witness. After discussion with counsel for both Wright and the Government,
   the district court called Robinson’s attorney to the stand, where he invoked
   the privilege on Robinson’s behalf. By then, Robinson had entered guilty
   pleas on two counts against him but had yet to be sentenced. See Mitchell v.
   United States, 526 U.S. 314, 326 (1999) (“Where the sentence has not yet
   been imposed a defendant may have a legitimate fear of adverse
   consequences from further testimony.”); see also United States v. Brooks, 681
   F.3d 678, 711 (5th Cir. 2012).
          Robinson’s letters were initially attached to a pre-trial motion for
   continuance but later marked for identification during the proceedings.
   Thus, the letters provided the district court at least some delineation of
   Robinson’s likely testimony and, therefore, the scope of his privilege.
   Beyond that, Wright did not object to the district court’s decision to
   recognize Robinson’s Fifth Amendment privilege without a particularized
   examination or proffer questions he would have asked of Robinson. While
   perhaps a closer call, we cannot say that the district court plainly erred under
   the circumstances by failing to conduct a “particularized inquiry” into the
   areas that the defendant wanted to explore. Cf. Melchor Moreno, 536 F.2d at
   1049; see also United States v. Salgado-Palma, 551 F. App’x 776, 779–80 (5th
   Cir. 2014) (finding plain error in blanket assertion of privilege and remanding
   so that district court could “make the proper inquiry into the witnesses’
   claims of privilege”).




                                          4
Case: 20-10052      Document: 00515747919          Page: 5   Date Filed: 02/18/2021




                                    No. 20-10052


          Even assuming that Wright met the first three prongs of the plain error
   standard, we decline to exercise our discretion to excuse any error in this
   case, as the purported error had no serious effect on “the fairness, integrity
   or public reputation of judicial proceedings.” Puckett, 556 U.S. at 135.
   During his own sentencing, Robinson recanted the exculpatory statements
   he made in the letters. He further stated that he was coerced by Wright into
   writing the letters on Wright’s behalf. Additionally, we are satisfied that the
   record evidence does not call Wright’s convictions into question. Mindful of
   our standard of review, we thus find no reversible error on this issue.
          That being said, Wright’s judgment contains a clerical error. The
   judgment states that Wright’s count seven conviction was for using, carrying,
   and brandishing a firearm during and in relation to a crime of violence. But
   the jury’s verdict shows that Wright’s count seven conviction was for using
   or carrying, or aiding and abetting another in using or carrying, a firearm
   during and in relation to a crime of violence. The district court’s 60-month
   sentence likewise reflects that offense. We therefore modify the district
   court’s judgment to correct this clerical error and conform the judgment to
   the jury’s verdict. See 28 U.S.C. § 2106; see United States v. Mondragon-
   Santiago, 564 F.3d 357, 369 (5th Cir. 2009); see also United States v. Spencer,
   609 F. App’x 781, 784 (5th Cir. 2015).
          Turning now to Cherry, we reject his argument that his convictions
   and sentences for using, carrying, and brandishing a firearm in furtherance of
   a COV, namely, Hobbs Act robbery, must be vacated because Hobbs Act
   robbery is not a COV within the meaning of the statute. More specifically,
   Cherry now contends that Hobbs Act robbery does not satisfy
   § 924(c)(3)(A). We do not decide whether Cherry preserved this claim of
   error. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
   Regardless, precedent forecloses the claim. See United States v. Bowens, 907




                                          5
Case: 20-10052      Document: 00515747919          Page: 6   Date Filed: 02/18/2021




                                    No. 20-10052


   F.3d 347, 353–54 (5th Cir. 2018); see also United States v. Buck, 847 F.3d 267,
   274–75 (5th Cir. 2017).
          Additionally, reviewing for plain error, we reject the claim that the
   district court erred by enhancing Cherry’s Hobbs Act robbery sentences
   under § 2B3.1(b)(4)(A) of the Sentencing Guidelines, which authorizes a
   four-level increase of the offense level “if any person was abducted to
   facilitate commission of” robbery “or to facilitate escape” after robbery. See
   Puckett, 556 U.S. at 136; United States v. Neal, 578 F.3d 270, 272 (5th Cir.
   2009). Guidelines commentary explains that “[t]he guideline provides an
   enhancement for robberies where the victim was forced to accompany the
   defendant to another location.” U.S. Sent’g Guidelines Manual
   § 2B3.1 cmt. background. A person is abducted if “forced to accompany an
   offender to a different location.” U.S. Sent’g Guidelines Manual
   § 1B1.1 cmt. n.1(A); see § 2B3.1 cmt. n.1; see also United States v. Smith, 822
   F.3d 755, 764 (5th Cir. 2016) (per curiam).
          During each robbery at issue here, Cherry accompanied a victim to a
   new location. See United States v. Redmond, 965 F.3d 416, 419–20 (5th Cir.
   2020), petition for cert. filed, (U.S. Dec. 10, 2020) (No. 20-6631); see also
   United States v. Young, 470 U.S. 1, 16 (1985). According to the presentence
   report, during his first robbery, Cherry, together with Wright, forced the
   store manager into the rear storage room, where the manager unlocked the
   telephone storage area and Cherry and Wright put cellular telephones into a
   duffle bag. Also, Cherry forced the manager into a restroom and repeatedly
   struck him on the head with a firearm. Cherry and Wright then took the
   manager from the restroom to the front counter sales area, where Cherry
   accessed cellular telephones and the cash register. Also according to the
   presentence report, during his second robbery, Cherry forced the manager
   and a customer to the rear of the store, where Cherry and Wright took
   telephones from the safe. As Cherry fails to “demonstrate any error at all”



                                         6
Case: 20-10052      Document: 00515747919          Page: 7   Date Filed: 02/18/2021




                                    No. 20-10052


   in the application of § 2B3.1(b)(4)(A), this claim does not survive plain error
   review. See United States v. Teuschler, 689 F.3d 397, 400 (5th Cir. 2012).
          We MODIFY Wright’s judgment to correct the clerical error noted
   above. Otherwise, we AFFIRM the judgments against Wright and Cherry.




                                          7